Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11,290,156. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-16 are either anticipated by or obvious variants of patent claims 1-24.  For example, patent claim 1 includes all limitations of independent claim 1.  Patent claim 7 includes all limitations of independent claim 8.  The remaining dependent claims are either anticipated by or obvious variants of patent claims 1-24.  In particular, the following table shows the corresponding limitations between claims 1-28 and patent claims 1-24.
Present Application Claims (17/692,736)
Patent claims (US 11,290,156)
1. (Currently Amended) A communications method, comprising: receiving first indication information from a network device; and determining channel state information (CSI) feedback related information based on the first indication information, wherein the CSI feedback related information comprises bit meaning of a CSI-reference signal resource indicator (CRI), wherein the first indication information is used to enable further enhancements to coordinated multi point based CSI feedback. 







 
2. (Currently Amended) The method according to claim 1, wherein the CSI feedback related information further comprises at least one of a bit width of a CRI, a bit width of a rank indicator (RI), a bit meaning of a CRI, or a bit meaning of an RI.  
3. (Currently Amended) The method according to claim 2, wherein the determining CSI feedback related information based on the first indication information comprises: determining at least one of the bit width of the CRI, or the bit meaning of the CRI based on the first indication information; or determining the bit width of the RI based on the first indication information and at least one of a quantity of antenna ports for a non-zero power (NZP) CSI-reference signal (CSI-RS), capability information of a terminal device; or determining the bit meaning of the RI based on the first indication information and at least one of the bit width of the RI, or a value of the CRI.  
4. (Original) The method according to claim 3, wherein the determining at least one of the bit width of the CRI, or the bit meaning of the CRI based on the first indication information comprises: determining the bit width of the CRI is 2 based on the first indication information; or, determining the bit meaning of the CRI based on the first indication information as follows: CRI=O indicating that reported CSI is obtained through measurement based on a first NZP CSI-RS resource; or, CRI=1 indicating that reported CSI is obtained through measurement based on a second NZP CSI-RS resource; or, CRI=2 indicating that reported CSI is obtained through measurement based on the first NZP CSI-RS resource and the second NZP CSI-RS resource.  


5. (Original) The method according to claim 3, wherein determining the bit meaning of the RI based on the first indication information and the value of the CRI comprises: when the first indication information is used to enable further enhancements to coordinated multi point based CSI feedback, when CRI=O or 1, determining one RI is fed back; when CRI=2, determining two RIs are fed back.  
6. (Currently Amended) The method according to claim 2, further comprising: determining, based on the first indication information, to feed back at least two CSI sets, wherein the at least two CSI sets comprise a first set of CSI and a second set of CSI, and the CSI comprises a channel quality indicator (CQI) and/or a precoding matrix indicator (PMI); a feedback sequence of the at least two CSI sets is that a CQI of the first set, a CQI of the second set, a PMI of the first set, and a PMI of the second set are sequentially fed back; and the first set of CSI corresponds to CSI for a first NZP CSI-RS resource, and the second set of CSI corresponds to CSI for a second NZP CSI-RS resource; or the first set of CSI corresponds to CSI for the first codeword, and the second set of CSI corresponds to CSI for the second codeword.  
7. (Currently Amended) The method according to claim 2, wherein the method further comprises: sending third indication information to the network device, wherein the third indication information indicates a quasi-co-location (QCL} type supported by the terminal device, or indicates that further enhancements to coordinated multi point based CSI feedback is supported.  
8. (Currently Amended) A communications method, comprising: sending first indication information; and determining channel state information (CSI) feedback related information and receiving, based on the CSI feedback related information, CSI feedback from a terminal device, wherein the CSI feedback related information is related to the first indication information;, wherein the CSI feedback related information comprises bit meaning of a CSI-reference signal resource indicator (CRI);, and wherein the first indication information is used to enable further enhancements to coordinated multi point based CSI feedback.  








9. (Currently Amended) The method according to claim 8, wherein the CSI feedback related information further comprises at least one of a bit width of a CRI, a bit width of a rank indicator (RI), a bit meaning of a CRI, or a bit meaning of an RI.  
10. (Currently Amended) The method according to claim 9, wherein that the CSI feedback related information is related to the first indication information comprises: at least one of the bit width of the CRI, or the bit meaning of the CRI is related to the first indication information; or the bit width of the RI is related to the first indication information and at least one of a quantity of antenna ports for a non-zero power (NZP) CSI-reference signal (CSI-RS), capability information of the terminal device; or the bit meaning of the RI is related to the first indication information and at least one of the bit width of the RI, or a value of the CRI.  
11. (Original) The method according to claim 10, wherein at least one of the bit width of the CRI, or the bit meaning of the CRI is related to the first indication information comprises: when the first indication information is used to enable FeCoMP-based CSI feedback, the bit width of the CRI is 2; or, when the first indication information is used to enable FeCoMP-based CSI feedback, the bit meaning of the CRI is as follows: CRI=0 indicating that reported CSI is obtained through measurement based on a first NZP CSI-RS resource; or, CRI=1 indicating that reported CSI is obtained through measurement based on a second NZP CSI-RS resource; or, CRI=2 indicating that reported CSI is obtained through measurement based on the first NZP CSI-RS resource and the second NZP CSI-RS resource.  
12. (Original) The method according to claim 10, wherein the bit meaning of the RI is related to the first indication information and the value of the CRI comprises: when the first indication information is used to enable further enhancements to coordinated multi point based CSI feedback, when CRI=0 or 1, one RI is fed back; when CRI=2, two RIs are fed back.  
13. (Currently Amended) The method according to claim 10, further comprising: determining that at least two CSI sets fed back by the terminal device are related to the first indication information, wherein the at least two CSI sets comprise a first set of CSI and a second set of CSI, and the CSI comprises a channel quality indicator (CQI} and/or a precoding matrix indicator (PMI); a feedback sequence of the at least two CSI sets is that a CQI of the first set, a CQI of the second set, a PMI of the first set, and a PMI of the second set are sequentially fed back; and the first set of CSI corresponds to CSI for the first NZP CSI-RS resource, and the second set of CSI corresponds to CSI for the second NZP CSI-RS resource; or the first set of CSI corresponds to CSI for the first codeword, and the second set of CSI corresponds to CSI for the second codeword.  
14. (Currently Amended) The method according to claim 9, further comprising: receiving third indication information from the terminal device, wherein the third indication information indicates a quasi-co-location (QCL} type supported by the terminal device, or indicates that further enhancements to coordinated multi point based CSI feedback is supported.  
15. (Currently Amended) A communications apparatus, comprising; a processor and a receiver, the receiver is-configured to receive first indication information from a network device; and the processor is-configured to determine channel state information (CSI) feedback related information based on the first indication information, wherein the CSI feedback related information comprises bit meaning of a CSI-reference signal resource indicator (CRI), and wherein the first indication information is used to enable further enhancements to coordinated multi point based CSI feedback. 









 
16. (Currently Amended) The communications apparatus according to claim 15, wherein the CSI feedback related information further comprises at least one of a bit width of a CRI, a bit width of a rank indicator (RI), a bit meaning of a CRI, or a bit meaning of an RI.  
17. (Currently Amended) The communications apparatus according to claim 16, wherein in determining CSI feedback related information based on the first indication information, the processor is specifically configured to: determine at least one of the bit width of the CRI, or the bit meaning of the CRI based on the first indication information; or determine the bit width of the RI based on the first indication information and at least one of a quantity of antenna ports for & a non-power (NZP) CSI-reference signal (CSI-RS), capability information of a terminal device; or determine the bit meaning of the RI based on the first indication information and at least one of the bit width of the RI, or a value of the CRI.  
18. (Currently Amended) The communications apparatus according to claim 17, wherein in determining at least one of the bit width of the CRI, or the bit meaning of the CRI based on the first indication information, the processor is specifically configured to: determine the bit width of the CRI is 2, when the first indication information is used to enable FeCoMP-based CSI feedback; or, determine the bit meaning of the CRI, when the first indication information is used to enable FeCoMP-based CSI feedback, as follows: CRI=0 indicating that reported CSI is obtained through measurement based on a first NZP CSI-RS resource; or, CRI=1 indicating that reported CSI is obtained through measurement based on a second NZP CSI-RS resource; or, CRI=2 indicating that reported CSI is obtained through measurement based on the first NZP CSI-RS resource and the second NZP CSI-RS resource.  
19. (Currently Amended) The communications apparatus according to claim 17, wherein in determining the bit meaning of the RI based on the first indication information and the value of the CRI, the processor is specifically configured to: determine one RI is fed back, when CRI=0 or 1; determine two RIs are fed back, when CRI=2; when the first indication information is used to enable further enhancements to coordinated multi point based CSI feedback.  
20. (Currently Amended) The communications apparatus according to claim 16, the processor is further configured to: determine, based on the first indication information, to feed back at least two CSI sets, wherein the at least two CSI sets comprise a first set of CSI and a second set of CSI, and the CSI comprises a channel quality indicator (CQI) and/or a precoding matrix indicator (PMI); a feedback sequence of the at least two CSI sets is that a CQI of the first set, a CQI of the second set, a PMI of the first set, and a PMI of the second set are sequentially fed back; and the first set of CSI corresponds to CSI for a first NZP CSI-RS resource, and the second set of CSI corresponds to CSI for a second NZP CSI-RS resource; or the first set of CSI corresponds to CSI for the first codeword, and the second set of CSI corresponds to CSI for the second codeword.  
21. (Currently Amended) The communications apparatus according to claim 16, further comprising: a transmitter, configured to send third indication information to the network device, wherein the third indication information indicates a quasi-co-location (QCL) type supported by the terminal device, or indicates that further enhancements to coordinated multi point based CSI feedback is supported.  
22. (Currently Amended) A communication apparatus, comprising: a processor a transmitter and a receiver, the a transmitter is-configured to send first indication information; and the processor is-configured to determine channel state information (CSI) feedback related information; and the receiver is-configured to receive, based on the CSI feedback related information, CSI feedback from a terminal device, wherein the CSI feedback related information is related to the first indication information, wherein the CSI feedback related information comprises bit meaning of a CSI-reference signal resource indicator (CRI)t± and wherein the first indication information is used to enable further enhancements to coordinated multi point based CSI feedback.  








23. (Currently Amended) The communication apparatus according to claim 22, wherein the CSI feedback related information further comprises at least one of a bit width of a CRI, a bit width of a rank indicator (RI), a bit meaning of a CRI, or a bit meaning of an RI.  
24. (Currently Amended) The communication apparatus according to claim 23, wherein the CSI feedback related information is related to the first indication information comprises: at least one of the bit width of the CRI, or the bit meaning of the CRI is related to the first indication information; or the bit width of the RI is related to the first indication information and at least one of a quantity of antenna ports for a non-zero power (NZP) CSI-reference signal (CSI-RS), capability information of the terminal device; or the bit meaning of the RI is related to the first indication information and at least one of the bit width of the RI, or a value of the CRI.  
25. (Original) The communication apparatus according to claim 24, wherein at least one of the bit width of the CRI, or the bit meaning of the CRI is related to the first indication information comprises: when the first indication information is used to enable further enhancements to coordinated multi point based CSI feedback, the bit width of the CRI is 2; or, when the first indication information is used to enable further enhancements to coordinated multi point based CSI feedback, the bit meaning of the CRI is as follows: CRI=O indicating that reported CSI is obtained through measurement based on a first NZP CSI-RS resource; or, CRI=1 indicating that reported CSI is obtained through measurement based on a second NZP CSI-RS resource; or, CRI=2 indicating that reported CSI is obtained through measurement based on the first NZP CSI-RS resource and the second NZP CSI-RS resource.  
26. (Original) The communication apparatus according to claim 24, wherein the bit meaning of the RI is related to the first indication information and the value of the CRI comprises: when the first indication information is used to enable further enhancements to coordinated multi point based CSI feedback, when CRI=O or 1, one RI is fed back; when CRI=2, two RIs are fed back.  
27. (Currently Amended) The communication apparatus according to claim 23, the processor is further configured to: determine that at least two CSI sets fed back by the terminal device are related to the first indication information, wherein the at least two CSI sets comprise a first set of CSI and a second set of CSI, and the CSI comprises a channel quality indicator (CQI} and/or a precoding matrix indicator (PMI); a feedback sequence of the at least two CSI sets is that a CQI of the first set, a CQI of the second set, a PMI of the first set, and a PMI of the second set are sequentially fed back; and the first set of CSI corresponds to CSI for the first NZP CSI-RS resource, and the second set of CSI corresponds to CSI for the second NZP CSI-RS resource; or the first set of CSI corresponds to CSI for the first codeword, and the second set of CSI corresponds to CSI for the second codeword.  
28. (Currently Amended) The communication apparatus according to claim 23, the receiver is further configured to: receive third indication information from the terminal device, wherein the third indication information indicates a quasi-co-location (QCL) ty pe supported by the terminal device, or indicates that further enhancements to coordinated multi point based CSI feedback is supported. 

1. A communications method, comprising: receiving first indication information from a network device; and determining channel state information (CSI) feedback related information based on the first indication information, wherein the CSI feedback related information comprises at least one of a bit width of a CSI reference signal (CSI-RS) resource indicator (CRI), a bit width of a rank indicator (RI), a bit meaning of a CRI, or a bit meaning of an RI, wherein the determining CSI feedback related information based on the first indication information comprises determining at least one of the bit width of the CRI, or the bit meaning of the CRI based on the first indication information; and the first indication information is used to enable further enhancements to coordinated multi-point (FeCoMP, further enhancement CoMP)-based CSI feedback.
Claim 1






2. The method according to claim 1, wherein the determining CSI feedback related information based on the first indication information comprises: determining the bit width of the RI based on the first indication information and at least one of a quantity of antenna ports for a non-zero power (NZP) CSI-RS, capability information of a terminal device; or determining the bit meaning of the RI based on the first indication information and at least one of the bit width of the RI, or a value of the CRI.




3. The method according to claim 2, wherein the determining at least one of the bit width of the CRI, or the bit meaning of the CRI based on the first indication information comprises: when the first indication information is used to enable FeCoMP-based CSI feedback, determining the bit width of the CRI is 2; or, when the first indication information is used to enable FeCoMP-based CSI feedback, determining the bit meaning of the CRI as follows: CRI=0 indicating that reported CSI is obtained through measurement based on a first NZP CSI-RS resource; or, CRI=1 indicating that reported CSI is obtained through measurement based on a second NZP CSI-RS resource; or, CRI=2 indicating that reported CSI is obtained through measurement based on the first NZP CSI-RS resource and the second NZP CSI-RS resource.
4. The method according to claim 2, wherein determining the bit meaning of the RI based on the first indication information and the value of the CRI comprises: when the first indication information is used to enable FeCoMP-based CSI feedback, when CRI=0 or 1, determining one RI is fed back; when CRI=2, determining two RIs are fed back.

5. The method according to claim 1, further comprising: determining, based on the first indication information, to feed back at least two CSI sets, wherein the at least two CSI sets comprise a first set of CSI and a second set of CSI, and the CSI comprises a channel quality indicator (CQI) and/or a precoding matrix indicator (PMI); a feedback sequence of the at least two CSI sets is that a CQI of the first set, a CQI of the second set, a PMI of the first set, and a PMI of the second set are sequentially fed back; and the first set of CSI corresponds to CSI for a first NZP CSI-RS resource, and the second set of CSI corresponds to CSI for a second NZP CSI-RS resource; or the first set of CSI corresponds to CSI for a first codeword, and the second set of CSI corresponds to CSI for a second codeword.


6. The method according to claim 1, wherein the method further comprises: sending third indication information to the network device, wherein the third indication information indicates a quasi-co-location (QCL) type supported by a terminal device, or indicates that FeCoMP-based CSI measurement and/or feedback are/is supported.
7. A communications method, comprising: sending first indication information; and determining channel state information (CSI) feedback related information and receiving, based on the CSI feedback related information, CSI feedback from a terminal device, wherein the CSI feedback related information is related to the first indication information; the CSI feedback related information comprises at least one of a bit width of a CSI reference signal (CSI-RS) resource indicator (CRI), a bit width of a rank indicator (RI), a bit meaning of a CRI, or a bit meaning of an RI, wherein that the CSI feedback related information is related to the first indication information comprises at least one of the bit width of the CRI, or the bit meaning of the CRI is related to the first indication information; and the first indication information is used to enable further enhancements to coordinated multi-point (FeCoMP, further enhancement CoMP)-based CSI feedback.
Claim 7






8. The method according to claim 7, wherein that the CSI feedback related information is related to the first indication information comprises: the bit width of the RI is related to the first indication information and at least one of a quantity of antenna ports for a non-zero power (NZP) CSI-RS, capability information of the terminal device; or the bit meaning of the RI is related to the first indication information and at least one of the bit width of the RI, or a value of the CRI.




9. The method according to claim 8, wherein at least one of the bit width of the CRI, or the bit meaning of the CRI is related to the first indication information comprises: when the first indication information is used to enable FeCoMP-based CSI feedback, the bit width of the CRI is 2; or, when the first indication information is used to enable FeCoMP-based CSI feedback, the bit meaning of the CRI is as follows: CRI=0 indicating that reported CSI is obtained through measurement based on a first NZP CSI-RS resource; or, CRI=1 indicating that reported CSI is obtained through measurement based on a second NZP CSI-RS resource; or, CRI=2 indicating that reported CSI is obtained through measurement based on the first NZP CSI-RS resource and the second NZP CSI-RS resource.
10. The method according to claim 8, wherein the bit meaning of the RI is related to the first indication information and the value of the CRI comprises: when the first indication information is used to enable FeCoMP-based CSI feedback, when CRI=0 or 1, one RI is fed back; when CRI=2, two RIs are fed back.

11. The method according to claim 7, further comprising: determining that at least two CSI sets fed back by the terminal device are related to the first indication information, wherein the at least two CSI sets comprise a first set of CSI and a second set of CSI, and the CSI comprises a channel quality indicator (CQI) and/or a precoding matrix indicator (PMI); a feedback sequence of the at least two CSI sets is that a CQI of the first set, a CQI of the second set, a PMI of the first set, and a PMI of the second set are sequentially fed back; and the first set of CSI corresponds to CSI for a first NZP CSI-RS resource, and the second set of CSI corresponds to CSI for a second NZP CSI-RS resource; or the first set of CSI corresponds to CSI for a first codeword, and the second set of CSI corresponds to CSI for a second codeword.
12. The method according to claim 7, further comprising: receiving third indication information from the terminal device, wherein the third indication information indicates a quasi-co-location (QCL) type supported by the terminal device, or indicates that FeCoMP-based CSI measurement and/or feedback are/is supported.

13. A communications apparatus, comprising a processor and a receiver, the receiver is configured to receive first indication information from a network device; and the processor is configured to determine channel state information (CSI) feedback related information based on the first indication information, wherein the CSI feedback related information comprises at least one of a bit width of a CSI reference signal (CSI-RS) resource indicator (CRI), a bit width of a rank indicator (RI), a bit meaning of a CRI, or a bit meaning of an RI, wherein in determining CSI feedback related information based on the first indication information, the processor is specifically configured to determine at least one of the bit width of the CRI, or the bit meaning of the CRI based on the first indication information; or; and the first indication information is used to enable further enhancements to coordinated multi-point (FeCoMP, further enhancement CoMP)-based CSI feedback.
Claim 13






14. The communications apparatus according to claim 13, wherein in determining CSI feedback related information based on the first indication information, the processor is specifically configured to: determine the bit width of the RI based on the first indication information and at least one of a quantity of antenna ports for a non-zero power (NZP) CSI-RS, capability information of a terminal device; or determine the bit meaning of the RI based on the first indication information and at least one of the bit width of the RI, or a value of the CRI.



15. The communications apparatus according to claim 14, wherein in determining at least one of the bit width of the CRI, or the bit meaning of the CRI based on the first indication information, the processor is specifically configured to: determine the bit width of the CRI is 2, when the first indication information is used to enable FeCoMP-based CSI feedback; or, determine the bit meaning of the CRI, when the first indication information is used to enable FeCoMP-based CSI feedback, as follows: CRI=0 indicating that reported CSI is obtained through measurement based on a first NZP CSI-RS resource; or, CRI=1 indicating that reported CSI is obtained through measurement based on a second NZP CSI-RS resource; or, CRI=2 indicating that reported CSI is obtained through measurement based on the first NZP CSI-RS resource and the second NZP CSI-RS resource.
16. The communications apparatus according to claim 14, wherein in determining the bit meaning of the RI based on the first indication information and the value of the CRI, the processor is specifically configured to: determine one RI is fed back, when CRI=0 or 1; determine two RIs are fed back, when CRI=2; when the first indication information is used to enable FeCoMP-based CSI feedback.

17. The communications apparatus according to claim 13, the processor is further configured to: determine, based on the first indication information, to feed back at least two CSI sets, wherein the at least two CSI sets comprise a first set of CSI and a second set of CSI, and the CSI comprises a channel quality indicator (CQI) and/or a precoding matrix indicator (PMI); a feedback sequence of the at least two CSI sets is that a CQI of the first set, a CQI of the second set, a PMI of the first set, and a PMI of the second set are sequentially fed back; and the first set of CSI corresponds to CSI for a first NZP CSI-RS resource, and the second set of CSI corresponds to CSI for a second NZP CSI-RS resource; or the first set of CSI corresponds to CSI for a first codeword, and the second set of CSI corresponds to CSI for a second codeword.

18. The communications apparatus according to claim 13, further comprising: a transmitter, configured to send third indication information to the network device, wherein the third indication information indicates a quasi-co-location (QCL) type supported by a terminal device, or indicates that FeCoMP-based CSI measurement and/or feedback are/is supported.
19. A communication apparatus, comprising a processor a transmitter and a receiver, the transmitter is configured to send first indication information; and the processor is configured to determine channel state information (CSI) feedback related information and the receiver is configured to receive, based on the CSI feedback related information, CSI feedback from a terminal device, wherein the CSI feedback related information is related to the first indication information; the CSI feedback related information comprises at least one of a bit width of a CSI reference signal (CSI-RS) resource indicator (CRI), a bit width of a rank indicator (RI), a bit meaning of a CRI, or a bit meaning of an RI, wherein the CSI feedback related information is related to the first indication information comprises at least one of the bit width of the CRI, or the bit meaning of the CRI is related to the first indication information; and the first indication information is used to enable further enhancements to coordinated multi-point (FeCoMP, further enhancement CoMP)-based CSI feedback.







20. The communication apparatus according to claim 19, wherein the CSI feedback related information is related to the first indication information comprises: the bit width of the RI is related to the first indication information and at least one of a quantity of antenna ports for a non-zero power (NZP) CSI-RS, capability information of the terminal device; or the bit meaning of the RI is related to the first indication information and at least one of the bit width of the RI, or a value of the CRI.




21. The communication apparatus according to claim 20, wherein at least one of the bit width of the CRI, or the bit meaning of the CRI is related to the first indication information comprises: when the first indication information is used to enable FeCoMP-based CSI feedback, the bit width of the CRI is 2; or, when the first indication information is used to enable FeCoMP-based CSI feedback, the bit meaning of the CRI is as follows: CRI=0 indicating that reported CSI is obtained through measurement based on a first NZP CSI-RS resource; or, CRI=1 indicating that reported CSI is obtained through measurement based on a second NZP CSI-RS resource; or, CRI=2 indicating that reported CSI is obtained through measurement based on the first NZP CSI-RS resource and the second NZP CSI-RS resource.


22. The communication apparatus according to claim 20, wherein the bit meaning of the RI is related to the first indication information and the value of the CRI comprises: when the first indication information is used to enable FeCoMP-based CSI feedback, when CRI=0 or 1, one RI is fed back; when CRI=2, two RIs are fed back.

23. The communication apparatus according to claim 19, the processor is further configured to: determine that at least two CSI sets fed back by the terminal device are related to the first indication information, wherein the at least two CSI sets comprise a first set of CSI and a second set of CSI, and the CSI comprises a channel quality indicator (CQI) and/or a precoding matrix indicator (PMI); a feedback sequence of the at least two CSI sets is that a CQI of the first set, a CQI of the second set, a PMI of the first set, and a PMI of the second set are sequentially fed back; and the first set of CSI corresponds to CSI for a first NZP CSI-RS resource, and the second set of CSI corresponds to CSI for a second NZP CSI-RS resource; or the first set of CSI corresponds to CSI for a first codeword, and the second set of CSI corresponds to CSI for a second codeword.


24. The communication apparatus according to claim 19, the receiver is further configured to: receive third indication information from the terminal device, wherein the third indication information indicates a quasi-co-location (QCL) type supported by the terminal device, or indicates that FeCoMP-based CSI measurement and/or feedback are/is supported.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248. The examiner can normally be reached M-F 8:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chirag C Shah can be reached on 571-272-3144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MINH TRANG T NGUYEN/Primary Examiner, Art Unit 2477